DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:   
Claims 1 and 11 recite the word “fames” that appears to be a typographical error, where this has been interpreted to be “frames” for examination purposes.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2013/0155184).
Regarding claim 1, Chen teaches an encoder (see Fig. 4), the encoder comprising circuitry configured to: 
receive a video (see par. 0035); 

determine a long-term reference retention time (see par. 0043, 0058, 0072, 0105, teaches a video encoder generates a bitstream that includes sequence parameter sets “SPSs” having view order indexes (long term reference retention time) specifying (determine) the ordering of coded views corresponding to long-term reference pictures, based on a view order index being less than that of a current view component; see also e.g., Kim (KR 101674556) par. 0011, 0053, 0069, teaches a holding time value of a reference frame being received; Pandit (U.S. 2010/0002762) par. 0142, 0158, 0163, teaches a picture being retained to be used as a reference picture when coding future pictures, and a maximum long-term frame index value being specified, and reference frames which are identified as long term reference frames and have frame indices greater than a maximum value are categorized; Wahadaniah (U.S. 2013/0107964) par. 0171-0173, teaches a status of each reference picture as to whether the reference picture is a long-term reference picture or a short-term reference picture may be changed according to time); and
encode the video into a bitstream including the determined plurality of long-term reference fames and the determined retention time (see par. 0043, 0047, 0058, 0065, 0070, 0071, teaches the encoder generates a bitstream that includes an encoded representation of video data, and a sequence parameter set “SPS” having the view order index (determined retention time), where the video encoder signals, in the bitstream, a Reference Picture Set “RPS” having a subset of long-term reference pictures/frames (determined plurality of long term reference frames).


set a retention expiration time to a current time plus a retention time (see par. 0042, 0065, 0067, teaches based on an initial time, a long-term reference picture can remain in a reference picture list until a later time (set a retention expiration time), which is some time after (plus a retention time) a next real-time (current) when the short-term reference can no longer be available in the list); 
increment a total retention time by the retention time (see par. 0042, 0065, teaches (retention time) longer (increment) than an available period (total retention time) for short-term reference pictures); and 
determine whether the current time exceeds the retention expiration time (see par. 0042, 0065, teaches (current time) exceeds the later time (retention expiration time) to remain in the long-term list).

Regarding claims 3, 13, Chen teaches store, in response to determining that the current time exceeds the retention expiration time, the incremented total retention time (see par. 0040, 0065, 0082, 0090, 0095, teaches specifying a long-term frame number of a long term reference picture being moved to the current index of the reference picture list, where the encoder encodes and stores data such as the reference picture list to memory, each listed long-term reference picture indicating availability as a reference picture for an extended period of time (storing the incremented total retention 

Regarding claims 4, 14, Chen teaches remove the first long term reference frame from the reference list (see par. 0042, 0065, teaches long-term reference pictures may no longer be maintained when the real-time exceeds the time to remain in a reference picture list).

Regarding claims 5, 15, Chen teaches determine, in response to determining that the current time exceeds the retention expiration time, whether the first long term reference frame is utilized to encode a video frame (see par. 0066, 0072, teaches some long-term reference pictures are prior (current time exceeds the retention expiration time) to the current view component in decoding order, some of which may be used by the encoder in the inter prediction of the current view component while (whether the first long term reference frame is utilized to encode a video frame) others may not).

Regarding claims 6, 16, Chen teaches determine, in response to determining that the first long term reference frame is not utilized to encode the video frame, whether a second current time exceeds the retention expiration time (see par. 0072, 0105, teaches some long-term reference pictures are prior (current time exceeds the retention expiration time) to the current view component in decoding order, some of which may not (determining that the first long term reference frame is not utilized to encode the video frame) be used by the encoder in the inter prediction of the current view 

Regarding claims 7, 17, Chen teaches set, in response to determining that the first long term reference frame is utilized to encode the video frame, the retention expiration time to the current time plus the retention time (see par. 0042, 0065, 0067, 0072, 0105, teaches based on an initial time, a long-term reference picture can remain in a reference picture list for use in the inter prediction of the current view component until a later time (set a retention expiration time), which is some time after (plus the retention time).a next real-time (current) when the short-term reference can no longer be available in the list).

Regarding claims 8, 18, Chen teaches adjust the retention time (see par. 0065, 0072, teaches a long-term reference picture, which is a view component, can remain in a reference picture list for some time after (a retention time) a time (current) when a short-term reference can no longer be available, and a reference picture set may consist of all long-term reference view components that are prior to the current view component in decoding order, that are not used in inter prediction of the current view component, and that may be used (adjust the retention time) in inter prediction of one or more of view components following the current view component in decoding order).



Regarding claims 10, 20, Chen teaches include in the bitstream an index to the first long term reference frame (see par. 0047, 0050, 0065, teaches a reference picture index for a long-term reference picture first in the reference picture list is encoded in the bitstream).

Regarding claim 11, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (KR 101674556), Pandit (U.S. 2010/0002762), Wahadaniah (U.S. 2013/0107964).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483